Dear Mr. Levy:
You have requested an opinion of the Attorney General as to whether an elected member of the Lincoln Parish School Board could also serve as a Special Assistant District Attorney, exclusively handling juvenile prosecutions in Lincoln Parish.  I understand that your office, which has jurisdiction in both Lincoln and Union Parishes, serves as the legal adviser to the various public entities which, by law, are represented by the district attorney, including the police juries and school boards of Lincoln and Union Parishes.
You have advised that the individual at issue, who is an elected member of the Lincoln Parish School Board, is employed as a part-time Special Assistant District Attorney in your office, and that he is paid a monthly salary for handling the juvenile matters in Lincoln Parish.
LSA-R.S. 42:63, dealing with dual officeholding, provides, in pertinent part, as follows:
 D.  No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political  subdivision thereof.  No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office.  (emphasis supplied).
"Appointive office", "employment" and "political subdivision" are defined by LSA-R.S. 42:62 as follows:
 (2) "Appointive office" means any office in any branch of government or other position on an agency, board, or commission or any executive office of any agency, board, commission, or department which is specifically established or specifically authorized by the constitution or laws of this state or by the charter or ordinances of any political subdivision thereof and which is filled by appointment or election by an elected or appointed public official or by a governmental body composed of such officials of this state or of a political subdivision thereof.
 (3) "Employment" means any job compensated on a salary or per diem basis, other than an elective or appointive office, in which a person is an employee of the state government or of a political subdivision thereof.
 (9) "Political subdivision" means a parish, municipality, and any other unit of local government, including a school board and a special district, authorized by law to perform governmental functions.  In addition for the purposes of this Part, mayor's courts, justice of the peace courts, district attorneys, sheriffs, clerks of court, coroners, tax assessors, registrars of voters, and all other elected parochial officials shall be separate political subdivisions.
It is the opinion of this office that the Lincoln Parish School Board and the Office of the District Attorney for the Third Judicial District, although having jurisdiction of Lincoln Parish, are separate and distinct political subdivisions.  Thus, while the Special Assistant at issue is both an elected official (of the Lincoln Parish School Board), and holds employment in the office of the District Attorney having jurisdiction over Lincoln Parish, he does not do so in the same political subdivision.  The arrangement of which you have inquired therefore does not violate the provisions of the Dual Officeholding statute, LSA-R.S. 42:63(D).
Trusting this to be sufficient for your purposes, I am
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: NORMAN W. ERSHLER Assistant Attorney General